Citation Nr: 0024820	
Decision Date: 09/18/00    Archive Date: 09/27/00

DOCKET NO.  99-06 346 A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Whether the appellant may be recognized as the veteran's 
surviving spouse, for purposes of entitlement to Department 
of Veterans Affairs (VA) death benefits, to include 
dependency and indemnity compensation (DIC) benefits and 
death pension benefits.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Helinski, Counsel

INTRODUCTION

The veteran had active military service from July 1966 to 
July 1969; he died on February [redacted], 1998.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 1998 rating decision, of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois, which denied the benefits sought on 
appeal.  

The appellant is the veteran's former spouse.

The Board notes that, as explained in a February 2000 hearing 
before the undersigned Member of the Board (conducted through 
video-conference techniques), the issues certified for appeal 
in this case were entitlement to service connection for the 
cause of the veteran's death, and entitlement to death 
pension benefits.  However, underlying those claims is the 
issue of whether the appellant may be recognized as the 
veteran's surviving spouse.  As such, the Board has 
recharacterized the issue as set forth on page one of this 
decision.  In light of the decision below, the Board finds 
that issue of entitlement to service connection for the cause 
of the veteran's death essentially is moot.  


FINDINGS OF FACT

1.  The appellant and the veteran were married in July 1972.  

2.  The appellant and the veteran were divorced in January 
1998.

3.  The veteran died on February [redacted], 1998, due to hanging 
by neck with a ligature.  


CONCLUSION OF LAW

The appellant may not be recognized as the veteran's 
surviving spouse, and as such, she is not entitled to VA 
death benefits, to include DIC and death pension benefits.  
38 U.S.C.A. §§ 101(3), 1310, 1318 (West 1991); 38 C.F.R. 
§§ 3.5, 3.50, 3.312 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

This appeal arises out of the appellant's claim for VA death 
benefits, based on the veteran's death.  The appellant is the 
veteran's former spouse.  The record reveals that the parties 
were married in July 1972, and divorced in January 1998.  The 
veteran died less than a month after the divorce, on February 
[redacted], 1998.

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  38 C.F.R. § 3.312.  When any 
veteran dies from a service-connected or compensable 
disability, the VA shall pay dependency and indemnity 
compensation to such veteran's surviving spouse.  38 U.S.C.A. 
§ 1310(a); 38 C.F.R. § 3.5.  Additionally, under limited 
circumstances, a surviving spouse is entitled to benefits in 
the same manner as if a veteran's death was service-
connected.  38 U.S.C.A. § 1318.  The term "surviving 
spouse" means a person of the opposite sex who was the 
spouse of a veteran at the time of the veteran's death, and 
who lived with the veteran continuously from the date of 
marriage to the date of the veteran's death and who has not 
remarried prior to the veteran's death.  38 U.S.C.A. 
§ 101(3); 38 C.F.R. §§ 3.50, 3.55.

In light of the foregoing laws and regulations, the Board 
finds no legal basis to award the appellant DIC benefits, as 
she is not the veteran's surviving spouse within the meaning 
of VA law.  In that regard, although the parties were married 
for nearly 26 years, they were divorced in January 1998.  The 
Board recognizes that the divorce took place less than a 
month prior to the veteran's death.  The Board also 
acknowledges the appellant's testimony presented at a hearing 
before the undersigned Member of the Board held in February 
2000, in which the appellant testified that after the 
divorce, she and the veteran continued to live together.  The 
appellant stated that she thinks the veteran wanted the 
divorce simply to relieve her of any responsibility, but that 
after the divorce he stayed in the house and continued to 
live with the appellant. 

Nevertheless, in spite of the foregoing, it is clear that the 
parties divorced prior to the veteran's death.  As such, the 
appellant does not meet the definition of a "surviving 
spouse" under VA law, see 38 U.S.C.A. § 101(3) and 38 C.F.R. 
§ 3.50, and there is no legal basis for entitlement to DIC or 
death pension benefits.  See 38 U.S.C.A. § 1310(a); Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not 
the evidence is dispositive, the claim should be denied 
because of the absence of legal merit or the lack of 
entitlement under the law).  


ORDER

As the appellant is not recognized as the veteran's surviving 
spouse, her claim for entitlement to VA death benefits, to 
include dependency and indemnity compensation benefits and 
death pension benefits, is denied.

		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals

 

